Citation Nr: 1603357	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-32 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for sleep apnea.
 
2.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to September 1995.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 
The Veteran's service connection claim for sleep apnea was originally denied in a May 2009 rating decision.  This rating decision was not appealed, and thus became final.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The May 2009 rating decision denying entitlement to service connection for sleep apnea is final.
 
2.  Evidence received after the May 2009 final decision, with respect to the issue on appeal, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2015).
 
2.  New and material evidence has been received to reopen the claim for service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)  (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The May 2009 rating decision denied entitlement to service connection for sleep apnea because the evidence did not suggest that the Veteran's sleep apnea was related to his military service.  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of a link between the Veteran's sleep apnea and his active duty service.

The Veteran has provided multiple lay statements and a private medical opinion linking the Veteran's current sleep apnea to service.  This evidence suggests a possible link between the Veteran's diagnosed sleep apnea and his active duty service, and as a result qualifies as new and material evidence sufficient to reopen the claims.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection for sleep apnea on appeal.



ORDER

The previously denied claim of entitlement to service connection for sleep apnea is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

The record contains two VA examiner opinions with respect to the etiology of the Veteran's sleep apnea.  A September 2012 VA medical opinion focuses on the possibility of the Veteran's sleep apnea being related to his Gulf War service.  A December 2014 VA medical opinion focuses on the Veteran's claim that his documented in-service headaches are evidence of sleep apnea while in service.  While the examiner discounts this contention, the Board finds that remand is necessary for a clarifying opinion.

First, the private medical opinion submitted by the Veteran concludes that the Veteran's in-service headaches were due to the Veteran's history of obstructive sleep apnea.  In reaching this conclusion, the examiner states that "[s]ince the implementation of CPAP therapy, [the Veteran's] headaches have been practically eliminated."  The Veteran has separately alleged that CPAP therapy has lessened the frequency of headaches.  A clarifying opinion should address this contention.  

In addition, the Veteran references medical literature in various statements, including in a statement attached to a December 2012 Form 9 Substantive Appeal.  The examiner should address the medical literature referenced by the Veteran.

Finally, the December 2014 examiner did not adequately address the lay statements of the Veteran and his wife with respect to in-service symptoms, such as snoring, jerking, and general sleep impairment.


Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his sleep apnea.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Return the claims file to the December 2014 VA examiner.  If that examiner is not available, return it to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative an addendum opinion is sufficient.

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

The examiner should provide a medical opinion on the etiology of the Veteran's diagnosed sleep apnea.

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is causally or etiologically related to the Veteran's period of active service. Specifically address any relevant service treatment records or other potentially relevant medical or lay evidence.  This includes the December 2012 private medical opinion submitted by the Veteran, medical literature referenced by the Veteran in statements such as that attached to the December 2012 Form 9 Substantive Appeal, and lay statements by the Veteran and his wife with respect to in-service symptoms.  With respect to the December 2012 private medical opinion, the examiner should specifically address the examiner's rationale with respect to improvement of headaches after the implementation of CPAP therapy.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


